File No. 33-11752 811-5021 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 40 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 40 [X] Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Dreyfus Short-Intermediate Municipal Bond Fund were filed with Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A filed on July 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and are incorporated by reference herein. Dreyfus Premier Short-Intermediate Municipal Bond Fund PART C. OTHER INFORMATION Item 28. Exhibits (a) Registrant's Amended and Restated Declaration of Trust is incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on February 5, 2003. Articles of Amendment are incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed on July 25, 1995. (b) Form of By-Laws is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A, filed on July 28, 2011 ("Post-Effective Amendment No. 38"). (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed on July 25, 1995. (e)(i) Amended and Restated Distribution Agreement is incorporated by reference to Exhibit (e)(i) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on July 28, 2010. (e)(ii) Forms of Service Agreements are incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on July 27, 2007. (e)(iii) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on July 27, 2007. (g) Form of Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 38. (h)(i) Shareholder Services Plan is incorporated by reference to Exhibit (h)(i) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on July 29, 2009. (h)(ii) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on July 28, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed on July 25, 1995. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 38. (m)(i) Service Plan (Rule 12b-1 Plan) is incorporated by reference to Exhibit (m)(i) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on July 29, 2009. (m)(ii) Distribution Plan is incorporated by reference to Exhibit (m)(ii) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on July 29, 2009. (n) Rule 18f-3 Plan.* (p)(i) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on July 28, 2008. (p)(ii) Code of Ethics for the Non-management Board Members of The Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(ii) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on May 27, 2010. Other Exhibits (a) Powers of Attorney is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on May 27, 2010. (b ) Certificate of Assistant Secretary is incorporated by reference to Other Exhibit (b) of Post-Effective Amendment No. 38. *Filed herewith. Item 29.
